DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on May 24, 2022 cancelled no claims.  Claims 35, 39, 42, 44, 47, 51, and 54 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 35-54.

Claim Interpretation
Claims 35-54 contain limitations that do not limit the scope of the claimed invention.  As per MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Independent claims 35, 44, and 51 have been amended to include limitations that suggest but do not require steps to occur. 
Independent claims 35, 44, and 51 contain the following contingent limitation which suggest but to not require a specific outcome:
determine/determining whether the target period is associated with a travel pattern based on whether the destination region is outside a threshold geographic distance from the source region.
This is a limitation with two different possible outcomes contingent on the geographic distance between the source region and the destination region. 
a positive determination is made that the target period is associated with a travel pattern because the destination region is outside a threshold geographic distance from the source region; or
a negative determination is made that the target period is not associated with a travel pattern because the destination region is not outside a threshold geographic distance from the source region.
As per MPEP 2111.04(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
As such the following limitations of claims 35 and 44 are considered optional and do not limit the scope of the claims because they would only occur if the determination is that the target period is associated with a travel pattern because the destination region is outside a threshold geographic distance from the source region: 
 determine, based on whether the destination region is outside a threshold geographic distance from the source region, whether the target period is associated with a travel pattern;
in response to determining that the target period is associated with the travel pattern, query a promotion database to determine selected promotional data for the user profile, wherein the selected promotional data define one or more selected promotional data objects associated with the target period and the destination region, and wherein each selected promotional data object is associated with a respective magnitude value that is determined based on a respective distance measure between a promotion region for the selected promotional data object and the destination region; and
cause the user profile to gain access to the one or more selected promotional data objects during the target period.
As such, the scope of claims 35 and 44 are limited to:
continuously monitor user activity data associated with a user profile;
prior to a target period, determine, based on the user activity data, a source region associated with the user profile;
during a target period, determine, based on the user activity data, a destination region for a current location associated with the user profile; and
compare the distance between the source region and the destination region to a threshold.
Claim 51 has a somewhat different scope because the determination of the promotional data is not dependent on the target period being associated with a travel pattern.  Thus, the claimed invention can be practiced without either the first or second condition happening.  As per MPEP 2111.04(II), when this is the case, then neither condition is required.  Thus, the scope of Claim 51 is limited to:
continuously monitor user activity data associated with a user profile;
prior to a target period, determine, based on the user activity data, a source region associated with the user profile;
during a target period, determine, based on the user activity data, a destination region for a current location associated with the user profile;
determine selected promotional data for the user profile, wherein the selected promotional data define one or more selected promotional data objects associated with the target period and the destination region, and wherein each selected promotional data object is associated with a respective magnitude value that is determined based on a respective distance measure between a promotion region for the selected promotional data object and the destination region; and
cause the user profile to gain access to the one or more selected promotional data objects during the target period.
Furthermore, any dependent claim that further limits the claim limitations that have been identified as optional do not limit the scope of the claim.
While the claim scope is not limited by the identified claim language, the examiner has applied prior art that teaches these limitations in an effort to further prosecution.  However, the prior art used to teach the identified limitations is not required to reject the claimed invention.

Claim Rejections - 35 USC § 112
The amendment filed on May 24, 2022 has overcome the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 39, 47, and 54 by amending the phrase “source region” to “destination region”.  Thus, the rejection is hereby withdrawn.  

The amendment filed on May 24, 2022 has overcome the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 42, by amending the phrase “completion of the one or more refund transactions” to “completion of the one or more qualified transactions”.  Thus, the rejection is hereby withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 51 has been amended to recite: 
determine selected promotional data for the user profile, wherein the selected promotional data define one or more selected promotional data objects associated with the target period and the destination region, and wherein each selected promotional data object is associated with a respective magnitude value that is determined based on a respective distance measure between a promotion region for the selected promotional data object and the destination region.
The examiner can find no support in the applicant’s specification for “wherein each selected promotional data object is associated with a respective magnitude value that is determined based on a respective distance measure between a promotion region for the selected promotional data object and the destination region” and the applicant has provided no indication of where support can be found for this newly added limitation in the remarks filed on May 24, 2022. The closest recitations in the applicant’s specification are found on page 56, lines 8-10 and page 65, lines 1-6.  Page 56, lines 8-10 recite providing a greater discount to a customer who lives further away as an incentive to drive the extra distance. Thus, the applicant’s specification supports wherein the selected promotional object is associated with a respective magnitude value that is determined based on the distance a user must travel from the source region in which they are currently located to arrive at the destination region associated with a merchant offering the promotional object. This recitation in the specification does not support the user’s current location being a destination region and measuring the distance between the destination region and a promotion region. Page 65, lines 1-6 indicates that the user inputs a request for promotions within a specified distance from their current location that have a specified discount and are redeemable that day.  Thus, the magnitude of the discounts are not changed in any way and are not based on any identification of distance.  Instead, all promotions with the specified discount and within the identified distance from the user’s location are obtained and provided to the user based on the specific user query. In fact, the specification makes no mention of the terms “promotion region”; “destination region” and “source region”.  According to the applicant’s specification on at least page 76, line 1 through Page 77, line 4 a “source region” appears to be a “home territory”; a “destination region” appears to be a place to which they are travelling such as another city, and incentives are offered to travelers in the city in which they arrive or will arrive. Thus, the “destination region” and the “promotion region” are the same. There is no support for any type of distinction between a “promotion region” and a “destination region” in the applicant’s specification. Every time a user is recited as traveling or going to travel to a region in the specification, the user is provided incentives or promotions for that travel destination.  As such, it is clear that there is no support in the applicant’s specification for “wherein each selected promotional data object is associated with a respective magnitude value that is determined based on a respective distance measure between a promotion region for the selected promotional data object and the destination region” and the limitation as amended fails to comply with the written description requirement. Dependent claims 52-24 fail to correct the deficiencies of the claim from which they depend and as such are rejected by virtue of dependency.  The examiner suggest amending the claim as supported by page 56, lines 8-10 of the applications specification such as “wherein a discount amount of the selected promotional object is adjusted based on a distance between the source location and the destination location, wherein the user’s location is the source location” For the purpose of prosecuting the claims the examiner is going to interpret the limitation as if the applicant had amended the limitation as suggested: “wherein a discount amount of the selected promotional object is adjusted based on a distance between the source location and the destination location, wherein the user’s current location is the source location”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 47, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 35, 44, and 51 from which claims 39, 47, and 54 depend have been amended to recite: 
determine, prior to a target period, based on the user activity data, a source region associated with the user profile; 
determine, during a target period, based on the user activity data, a destination region for a current location associated with the user profile; and 
determine, based on whether the destination region is outside a threshold geographic distance from the source region, whether the target period is associated with a travel pattern.
Claims 39, 47, and 54 have been amended to recite:
determine, based on the user activity data, a source region associated with the user profile prior to the target period; 
determine, based on the user activity data, a destination region as a current region associated with the user profile during the target period; 
determine whether the destination region is outside a threshold geographic distance from the source region; and 
in response to determining that the source region is outside the threshold geographic distance from the source region, determining that the target period is associated with a travel pattern.
A comparison of the above identified claim limitation finds that the limitations are of the same scope.  The only differences are:  the dependent claims determine a destination region “as a current region” and the independent claims determine a destination region “for a current location”; and the dependent claims positively recite determining “whether the destination region is outside a threshold geographic distance from the source region” while the independent claims inherently require such a determination to be made when they recite “determine, based on whether the destination region is outside a threshold geographic distance from the source region, whether the target period is associated with a travel pattern”.
As such, one of ordinary skill in the art would not be able to determine whether the intended scope of claims 39, 47, and 54.  Is the applicant intending to claim a new set of determining steps that are performed in addition to the ones recited in the independent claims but occur after the causing step? If so, then there are antecedent basis issues as the claimed “a source region”, “the destination region”, “the source region”, “the target period” and “the travel pattern” would be a different “a source region”, “the destination region”, “the source region”, “the target period” and “the travel pattern” than those claimed in the independent claims.  Is the applicant intending for some reason that each of the determining steps per performed twice? If so, then what is the purpose of performing the steps twice as it would appear that performing them a single time would suffice for practicing the claims and doing them a second time would not appear to further limit the scope of the claim.  Is there some distinction the applicant is intending with regard to determining “a destination region as a current region” and determining “a destination region for a current location”? Because it would appear that is the user is currently located in “a destination region” then it would be “a current region”. What is the reason for positively claiming “determining whether the destination region is outside a threshold geographic distance from the source region” in the dependent claims? Does the applicant believe that such a limitation is not inherent in the previously claimed “determine, based on whether the destination region is outside a threshold geographic distance from the source region, whether the target period is associated with a travel pattern”? Is there some way in which the latter step could be performed without first making such a determination? It appears that it would be impossible to determine whether the target period is associated with a travel pattern, if such a determination is based on whether the destination region is outside a threshold geographic distance from the source region without first determining based on whether the destination region is outside a threshold geographic distance from the source region.  Thus, it would appear, to one of ordinary skill in the art, that the claimed step would not further limit the scope of the claims. The examiner believes that the applicant merely forgot to cancel claims 39, 47, and 54 when they incorporated these limitations into independent claims 35, 44, and 51 and that the claims do not limit the scope of the independent claims.  Thus, the examiner suggests cancelling claims 39, 47, and 54.  For the purpose of prosecuting the claims, the examiner is going interpret the limitations of claims 39, 47, and 54 as if they do not limit the scope of claims 35, 44, and 51 and as such are whole encompassed in the limitations presented in claims 35, 44, and 51.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-54 herein are directed to an apparatus, computer-implemented method, and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 35-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim(s) 35, 44, and 51 recite(s) the following abstract idea: 
continuously monitoring user activity data associated with a user profile;
determine, prior to a target period, based on the user activity data, a source region associated with the user profile;
determining, during a target period, based on the user activity data, a destination region for a current location associated with the user profile;
determining, based on whether the destination region is outside a threshold geographic distance from the source region whether the target period is associated with a travel pattern; 
querying, in response to determining that the targeted period is associated with a travel pattern, a set of promotional data to determined selected promotional data for the user profile, wherein the selected promotional data define one or more selected promotional data objects associated with the target period and the destination region, and wherein each selected promotional data object is associated with a respective magnitude value that is determined based on a respective distance measure between a promotion region for the selected promotional data and the destination region; and 
causing the user profile to gain access to the one or more selected promotional data objects during the target period. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing and sales related activities or behaviors because the merely gather data, analyze the data, determine results based upon the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of at least one processor, at least one memory including program code, and a database. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one processor, at least one memory including program code and a database to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from page 57, lines 12-16; page 140, lines 7-12 of the applicant’s specification, and page 83, lines 4-10); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 36-43, 45-50, and 52-54 appear to merely further limit the abstract idea by further limiting the user activity data (claims 36, 38, 45-46 and 52-53); further limiting how the historic travel data is obtained (claim 37); further limiting the determination of the target period being associated with the travel pattern (claims 39, 47, and 54); further limiting how the user profile gains access to the promotions by indicating it is by transmission (claims 40-42 and 48-49); and further limiting the way in which the selected promotional data is determined  , and therefore only limit the application of the abstract idea and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).  The only additional elements added to the dependent claims are a user device (claims 40 and 48) and travel registration database (claim 37) which are general purpose computers that are outside the scope of applicant invention and thus do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 35-54 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 35-36, 38-39, 40-47, and 48-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mortimore JR et al. (PGUPB: 2011/0004497) in view of Colligan et al. (PGPUB 2010/0161720) in further view of Starr et al. (PGPUB: 2006/0223508).

Claims 35, 39, 44, 47, 51 and 54. Mortimore discloses an apparatus, computer-implemented method, and computer program product comprising:
at least one processor and at least one memory including program code (Paragraph 8: one or more processors programmed to execute software code retrieved from a computer readable storage medium storing software for various functions); 
continuously monitor user activity data associated with a user profile (Paragraph 20: The system could further include profile information for users, including demographic information, travel preferences, relationships to other users and credit card, banking and other types of financial information; the user's current context and predicted future contexts; the user's historical travel itineraries; Paragraph 26: The profile includes demographic information for the user, specific credit cards used and/or preferred by the user, and specific rewards programs a user is enrolled in; the targeting criteria could additionally comprise specific types of purchases made by users, such as, for example, purchases made with rewards points, purchases made by users using a specific credit card, and/or purchases made using one or credit cards that qualify for a specific rewards; Paragraph 28: rewards points are computed daily based on the use of specific credit cards or the purchase of specific products or service, either generally, or in a specific context (e.g. a geographical location with a specific date range));
determine, prior to a target period, based on the user activity data, a source region associated with the user profile; determine, during a target period, based on the user activity data, a destination region for a current location associated with the user profile; and determine, based on whether the destination region is outside a threshold geographic distance from the source region, whether the target period is associated with a travel pattern; 
Mortimore discloses: 
determining, prior to a target period, based on the user activity data, destination regions (a state or states) that are far enough away from the users source region (home address) associated with the user profile in at least paragraph 24 (Paragraph 24: promotions might apply to a state or collection of states far enough away from the user's home address to provide a simple solution to make a determination of applicability of bonuses; all purchases made between the time of user's outbound and return flight would be eligible – the examiner finds the source region to be the user’s home address which inherently must be determined to obtain promotion applicable to “a state or states far enough away”)
determining, during a target period, based on the user activity data, a destination region for a current location associated with the user profile  in at least paragraph 22-26 (Paragraph 26: Targeting criteria could specify that the timing of providing the promotion is based on travelers travel itinerary; Paragraph 22: trip to three cities (New York, Miami, and Denver the locations of which together comprise a travel pattern and an advertiser could target a specific reward traveler based on this specific travel itinerary during the trip; Paragraph 23: if a user books a trip to New York for Christmas, all purchases made between the time of the outbound and the return flight would be eligible promotions for rewards; Paragraph 24: promotions might apply to a state or collection of states far enough away from the user's home address to provide a simple solution to make a determination of applicability of bonuses; in some cases, narrow or broader promotion definitions may apply; a user may be informed via a map, or interactively via GPS, as discussed further below, as to what situation may apply; for example, if a user is in New York City, his bonus could extend to Queens, Long Island, or even Newark Airport; Paragraph 25: the system compiles a list of travel destinations or other targets for reward promotions; travelers are selected based on promotion targeting criteria, which could include specific travel itineraries, user profile information, current user context and/or a user's predicted future context, or the collocation of related users; a travel itinerary could comprise a pattern of destinations, or could additional include more detailed aspects of a travel plan, such as hotel reservations, ground transportation reservations or reservations); and
determining, based on whether the destination region (state or states) is outside a distance (far enough away) from the source region (home address), whether the target period is associated with a travel pattern in at least paragraphs 22-24 and 26 (Paragraph 24: promotions might apply to a state or collection of states far enough away from the user's home address to provide a simple solution to make a determination of applicability of bonuses; in some cases, narrow or broader promotion definitions may apply; a user may be informed via a map, or interactively via GPS, as discussed further below, as to what situation may apply; for example, if a user is in New York City, his bonus could extend to Queens, Long Island, or even Newark Airport; Paragraph 26: targeting criteria could specify that the timing of providing the promotion is based on travelers travel itinerary; Paragraph 22: trip to three cities (New York, Miami, and Denver the locations of which together comprise a travel pattern and an advertiser could target a specific reward traveler based on this specific travel itinerary during the trip); and Paragraph 23: if a user books a trip to New York for Christmas, all purchases made between the time of the outbound and the return flight would be eligible promotions for rewards).
Mortimore does not specifically state: 
determining the source address (“home address”); and  
determining whether the target period is associated with a travel pattern, based on whether the destination region (a state or states) is outside a threshold distance from the source region. 
While such limitations would probably be inherent in the disclosure of Mortimore because the determination of “a state or states” being “far enough away from the user’s home address” would inherently require a determination of the “user’s home address” as well as some type of threshold distance that the state or states are from the user’s home address in order determine “far enough”, the examiner, in an effort to further the prosecution of the case, has applied the prior art of Colligan which specifically discloses that it is well known to perform the steps of: 
determining, prior to a target period, based on the user activity data, a source region associated with the user profile (Colligan - Paragraph 70: determine a home location from an address data stored in a contact for oneself, based on data indicating the mobile device returns to that location every night or otherwise daily, or based on other data.);
 determining, during a target period, based on the user activity data, a destination region for a current location associated with the user profile (Colligan - Paragraph 30: triggering the delivery of content based on the user's location and/or on a time-sensitive basis (e.g. arrival times); and data indicating that the user has recently moved locations (e.g., as a result of travelling via plane, train, etc.);  Paragraph 73: determining that the user is in a city, state, country or other geographic; inquiring as to whether the user is traveling for business or pleasure and providing data indicative of local points of interest and/or events (e.g., things to do, restaurants, attractions, events, etc.); and Paragraph 33: providing a content offering for a vendor or establishment that will still be open when the user arrives, based on the user’s current location, a given mode of transportation, and the hours of operation of the vendor or establishment); and 
 determining whether the target period is associated with a travel pattern, based on whether the destination region (a state or states) is outside a threshold distance from the source region (Colligan – Paragraph 30: the delivery of content is triggered based on the user's location and/or on a time-sensitive basis (e.g. arrival times); and data indicating that the user has recently moved locations (e.g., as a result of travelling via plane, train, etc.) and determining that the user is outside a certain distance from a home location);.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the determination of “far enough away” in the invention of Mortimore to include the steps determining the user’s home address (source region); and determining that the destination region is outside a certain (threshold) distance from the user’s home address (source region) as disclose by Colligan.
The rational for doing so is that there are a limited number of predictable ways in which determining “far enough away” can be determined and first determining a source location, then determining a destination region is one such predictable way.
querying, in response to determining that the target period is associated with the travel pattern, a promotion database to determine selected promotional data for the user profile, wherein the selected promotional data define one or more selected promotional data objects associated with the target period and the destination region, and wherein each selected promotional data object is associated with a respective magnitude value that is determined based on a respective distance measure between a promotion region for the selected promotional data object and the destination region (Interpreted as: wherein a discount amount of the selected promotional object is adjusted based on a distance between the source location and the destination location, wherein the user’s current location is the source location, see 35 USC 112, first paragraph rejection above); and . 
Mortimore and Colligan discloses querying, in response to determining that the target period is associated with the travel pattern, a promotion database to determine selected promotional data for the user profile, wherein the selected promotional data define one or more selected promotional data objects associated with the target period and the destination region in at least claim 17 and paragraphs 25-26 and 29 of Mortimore (Claim 17: a promotion data receiving module comprising one or more processors programmed to execute software code retrieved from a computer readable storage medium storing software for receiving, over a network, data to define travel rewards promotions comprising traveler eligibility criteria and travel rewards criteria; a traveler selection module comprising one or more processors programmed to execute software code retrieved from a computer readable storage medium storing software for selecting travelers wherein travel itineraries of the respective travelers matches traveler eligibility criteria; Paragraph 25: travelers are selected based on promotion targeting criteria, which could include specific travel itineraries, user profile information, current user context and/or a user's predicted future context, or the collocation of related users. A travel itinerary could comprise a pattern of destinations, or could additional include more detailed aspects of a travel plan, such as hotel reservations, ground transportation reservations or reservations; 26: Targeting criteria could specify that the timing of providing the promotion is based on travelers travel itinerary; 29: if the user's geographical location is known, the user's current context can be determined, which may trigger targeted promotions).
Mortimer and Colligan do not disclose: wherein each selected promotional data object is associated with a respective magnitude value that is determined based on a respective distance measure between a promotion region for the selected promotional data object and the destination region (Interpreted as: wherein a discount amount of the selected promotional object is adjusted based on a distance between the source location and the destination location, wherein the user’s current location is the source location, see 35 USC 112, first paragraph rejection above).
However, the analogous art of Starr discloses that it is well known to adjust the discount amount of a promotion based on the distance between the user’s current location (source region) and the location of the merchant (destination region) in at least paragraph 21.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Mortimer and Colligan to include the ability to adjust the discount amount of the promotional data object based on the distance between the source location and the destination location, wherein the user’s current location is the source location.
The motivation for doing so is that a customer that is located farther away from a merchant is less likely to travel and to purchase from the merchant and if the customer is currently located many miles from the merchant the standard promotion may not be enticed to visit the merchant, thus a greater enticement is needed for these customers (Starr: Paragraph 7)
cause the user profile to gain access to the one or more selected promotional data objects during the target period ((Mortimore - Paragraph 27: emails or some other type of messages are sent to registered devices, according to each customer's preferences (which may be stored in a user profile).

Claims 36, 45, and 52: Mortimore, Colligan, and Starr disclose the apparatus of claim 35, the computer-implemented method of claim 44, and the computer program product of claim 51, wherein the user activity data comprises historical travel data associated with the user profile (Mortimore - Paragraph 20: The system could further include profile information for users, including demographic information, travel preferences, relationships to other users and credit card, banking and other types of financial information; the user's current context and predicted future contexts; the user's historical travel itineraries).

Claims 38, 46 and 53: Mortimore, Colligan, and Starr disclose the apparatus of claim 35, the computer-implemented method of claim 44, and the computer program product of claim 52, wherein the user activity data comprises real-time location data associated with the user profile (Mortimore - Paragraph 29: if the user's geographical location is known, the user's current context can be determined, which may trigger targeted promotions; 39: content may be provided based upon the movement and/or location of device).

Claims 40 and 48: Mortimore, Colligan, and Starr disclose the apparatus of claim 35 and the computer-implemented method of claim 44, wherein causing the user profile to gain access to the one or more selected promotional data objects during the target period comprises transmitting the one or more selected promotional data objects to a user device associated with the user profile (Mortimore - Paragraph 27: emails or some other type of messages are sent to registered devices, according to each customer's preferences (which may be stored in a user profile).

Claims 41 and 49: Mortimore, Colligan, and Starr disclose the apparatus of claim 35 and the computer-implemented method of claim 44, wherein causing the user profile to gain access to the one or more selected promotional data objects during the target period comprises: identifying, based on transactional data associated with the user profile, one or more qualified transactions that correspond to the one or more selected promotional data objects; and performing one or more refund transactions configured to redeem the one or more selected promotional data objects.( (Mortimore - Paragraph 23: Thus a credit card company could reward users with bonus points, such as, for example, double points on all transactions, during the time period of their trip. For example, if a user books a trip to New York for Christmas, all purchases made between the time of the outbound and the return flight would be eligible)

Claim 42: Mortimore, Colligan, and Starr disclose the apparatus of claim 41, wherein the one or more refund transactions are performed subsequent to completion of the one or more qualified transaction. (Mortimore - Paragraph 23: Thus a credit card company could reward users with bonus points, such as, for example, double points on all transactions, during the time period of their trip. For example, if a user books a trip to New York for Christmas, all purchases made between the time of the outbound and the return flight would be eligible)

Claims 43 and 50: Mortimore, Colligan, and Starr disclose the apparatus of claim 35 and the computer-implemented method of claim 44, wherein determining the selected promotional data comprises: determining, based on historical purchase data associated with the user profile, one or more purchase patterns; and determining the one or more selected promotional data objects based on the historical purchase data. (Mortimore - Paragraph 26: relevant profile information for a user could comprise demographic information for the user, specific credit cards used and/or preferred by the user, and specific rewards programs a user is enrolled in; targeting criteria could additionally comprise specific types of purchases made by users, such as, for example, purchases made with rewards points, purchases made by users using a specific credit card, and/or purchases made using one or credit cards that qualify for a specific rewards)


Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mortimore JR et al. (PGUPB: 2011/0004497) in view of Colligan et al. (PGPUB 2010/0161720) in view of Starr et al. (PGPUB: 2006/0223508) in further view of Gupta et al. (PGPUB 2011/0196741).

Claim 37: The apparatus of claim 36, wherein the historical travel data is determined based on external data obtained from a travel registration database.
Mortimore, Colligan, and Starr disclose the apparatus of claim 36, wherein the historical travel data is determined based on data obtained from a travel registration database in at least paragraph 20 where it is disclosed that the electronic services portal may further be aware of the user's historical travel itineraries.
Mortimore, Colligan, and Starr do not specifically state that this information comes from external data obtained from a travel registration database as Mortimore does not explain how the electronic services portal became aware of the historical travel data.  As the electronic service portal provides travel-planning services it is likely that the data is obtained via internal data.
The analogous prior art of Gupta discloses that it is well known for an online system to gather user profile information including user activity data comprising external data about a user’s travel history data from an eternal source in at least paragraph 49 (offline and online entities may have months or years of consumer-related information on users, such as purchase history, travel history, etc.; this is an example of how offline and online entities can share information, and also an example of how online and offline profile information can be shared and utilized; Examiner note: The applicant’s specification makes no mention of the term “travel registration database” and a such the examiner is interpreting this as merely a storage of travel related data)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Mortimore, Colligan, and Starr to include determining historical travel history from external data from a travel registration database.
The motivation for doing so is that such information can be valuable in integrated profile generation and quality, as well as in evaluating recentness and intensity factors used in targeting (Gupta: Paragraph 49)


Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
With respect to the 35 USC 101 rejection, the applicant argues that the claims are not directed to an abstract idea because they recite various technical improvements that transform the abstract idea into a practical application under Step 2a, Prong 2.  The examiner disagrees.  The quoted section of MPEP 2016.04(d) requires that the claim recite “additional elements demonstrating that the claim as a whole integrates the exception into a practical application”.  “Additional elements” are those elements that are not part of the abstract idea itself and not insignificant extra-solution activity.  In the instant case, the only elements that are not part of the abstract idea itself or insignificant extra-solution activity are at least one processor, at least one memory including program code, and a database.  As such, these “additional elements” merely apply the abstract idea using a general purpose computer which is not sufficient to transform an abstract idea into a practical application.  Thus, the 35 USC 101 rejection has been maintained.
 With respect to the 35 USC 101 rejection, the applicant argues that the claims are not directed to an abstract idea because they recite features that amount to significantly more than any allegedly recited abstract idea under Step 2b.  The examiner disagrees. For the same reason as discussed above.  When considering Step 2B of the Alice/Mayo test, the examiner must determine whether “additional elements” are recited that are sufficient to amount to significantly more than the judicial exception.  The only additional elements found in the claims are at least one processor, at least one memory including program code, and a database.  The additional elements merely recite a general purpose computer.  As such, these “additional elements” merely apply the abstract idea using a general purpose computer which is not sufficient to be considered “significantly more”.  Thus, the 35 USC 101 rejection has been maintained.
With respect to the 35 USC 102 and 35 USC 103 rejection the applicant’s argument art directed to the newly proposed amendments and the general allegation that the prior art references do not teach these limitations.  The rejection above specifically points out how either he prior art of record or the newly added prior art of Starr discloses the argued limitations. The examiner notes that the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart (US Patent: 6,546,257) discloses providing promotional material based on travel patterns of a user where the locations of the user device and monitored to develop the travel pattern.
Seguin et al. (PGPUB: 2008/0288406) discloses providing promotional offers by tracking travel patterns and identifying goods and services to promote based on the travel patterns.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621